This is a complaint for mandamus brought by the relator as Secretary of State to the defendant as Auditor of Accounts in and for the State. The facts here stated are given by paragraphs numbered as in the complaint.
3. That the relator as Secretary of State is at the head of the automobile department and has charge of the registration of motor vehicles, the licensing of operators, and, by way of law enforcement, the investigation of offenses against the motor vehicle laws and the suspension of operator's licenses, and in the performance of such duties employs clerks, inspectors and examiners.
4. That in the calendar year 1922 pleasure vehicles and trucks to the number of 43,881, motor cycles to the number of 856, and dealers to the number of 305 were registered, motor vehicles to the number of 5,408, were re-registered, and operator's and chauffeur's licenses to the number of 50,897, certificates of hire to the number of 154 and zone licenses to the number of 38 were issued, yielding a gross revenue of $781,982.00; that in the calendar year 1923 pleasure vehicles and trucks to the number of 52,776, motor cycles to the number of 839, and dealers to the number of 360 were registered, motor vehicles to the number of 6,983 were re-registered, and operator's and chauffeur's licenses to the number of 59,507, certificates of hire to the number of 173 and zone licenses to the number of 50 were issued, yielding a gross revenue of $938,860.30 — thus showing an increase in 1923 over 1922 of 8,895 registrations of pleasure vehicles and trucks, or 20.2%, of 1,575 re-registrations or 29.1%, and 8,610 operator's and chauffeur's licenses or 16.9%, and an increase in revenue of $156,878.00 or 20%; and that the above mention increase in volume of business required an increase in the number of clerks and employees over the number employed in 1922 to properly care for the same.
5. That during the season of 1923 the violations of the motor vehicle laws multiplied and increased; that during the year 54 persons were killed, 1,060 persons were injured, and property to the value of $229,290.00 was damaged in automobile accidents, which figures show an increase of approximately 50% over 1922 and of approximately 100% over 1921; that during *Page 442 
1923 over 4,200 automobile accidents were reported as required by law, an increase of 700 over reported accidents for 1922; that the small number of inspectors and examiners employed by the relator in 1923 were unable to cope with, or prevent the violation of the motor vehicle laws, or the careless and negligent operation of automobiles causing accidents, or the presence of intoxicated persons driving motor vehicles upon the highways of the State; that the safety of the public using the highways of the State demanded and will continue to demand a much more stringent law enforcement through an increased number of inspectors and examiners; that the violations of motor vehicle laws in this paragraph referred to was a condition existing and present throughout the latter part of the summer of 1923, and especially through the month of October in that year.
6. That the cost of the automobile department for the fiscal year ending June 30, 1922, was $67,677.10, and the cost of the fiscal year ending June 30, 1923, was $65,447.27; that the General Assembly of 1923 appropriated for said department for the fiscal year ending June 30, 1924, the sum of $66,000.00, and for the fiscal year ending June 30, 1925, the sum of $68,000.00, and in addition the sum of $1,500.00 for each of said years for salary to the relator as registrar.
7. That the aforesaid appropriations were and will be inadequate for the administration of said department during the current fiscal year and during the next fiscal year respectively, and the appropriation for the current year will be exhausted not later than March 15, 1924; that an interruption of the service of said department will result in the disbursal and disorganization of its working force, the loss of experienced service, the resumption of work with inadequate and inefficient help, to the dissatisfaction and inconvenience of the public and with increased expense to the State.
8. That the relator, when confronted with the conditions above mentioned during the summer and early fall of 1923, brought the same to the consideration of the emergency board created by section 38 of number 7 of the Acts of 1923; that the aforesaid conditions and facts were laid before and considered by said emergency board on October 26, 1923, and after full consideration thereof, said board by unanimous vote adopted a resolution, *Page 443 
a copy of which was furnished to the relator and to the State Treasurer; that said resolution was as follows:
"Whereas, It appears that there has been a large and unforeseen number of motor vehicles registered this year over last year, with the probability of a further large increase during the next fiscal year, which increase was wholly unexpected by the last Legislature, and will require an increased number of employees in said department to render prompt and efficient service in registration and delivery of number plates and in the enforcement of the laws, and
Whereas, It further appears that there have been approximately thirty-four hundred automobile accidents reported to the Secretary of State during the present calendar year, resulting in forty fatalities, which serve to emphasize the lack of and the need of adequate law enforcement, and
Whereas, It further appears that, unless an increased appropriation is made, law enforcement and the efficiency of the registration bureau will be crippled, now
Therefore, Be It Resolved, That the emergency board created by section 38 of number 7 of the Laws of 1923, duly assembled on the call of His Excellency, the Governor of Vermont, deem the premises above set forth to constitute an emergency for which said board should provide, and
That the sum of thirty-two thousand dollars ($32,000.00) for the current fiscal year, and the sum of forty-two thousand dollars ($42,000.00) for the fiscal year ending July 1, 1925, be and the same hereby are appropriated and set apart for the years named, out of the general funds of the State of Vermont or any fund not otherwise appropriated, for the use of the Secretary of State in the automobile department, including enforcement of such laws of the State as come under his jurisdiction, and said sums are hereby added to the sums appropriated in section 59 (a) 1, and 59 (a) 2 of number 28 of the Laws of 1923, respectively, and
That the credit of the State be, and it is hereby pledged in a sum not exceeding the sums named in the last preceding paragraph for the purposes therein named, and that the State Treasurer provide funds for the purposes herein indicated, not to exceed the sums hereinbefore named, and said Treasurer is hereby authorized to furnish and pay out said sums, or so much thereof as may be needed, on the warrants of the State Auditor, which warrants said Auditor is hereby authorized to draw, on requisition of the Secretary of State." *Page 444 
9. That "The General Assembly appropriated the sum of $100,000.00 to the uses of said emergency board for each fiscal year of the current biennial period, or so much thereof as may be necessary for emergency purposes."
10. That on the 30th day of November, 1923, said State Treasurer, pursuant to said resolution, credited on his books the said sum of $32,000.00 to the relator for automobile registration for the fiscal year ending June 30, 1924, and that on the first day of each month thereafter said Treasurer has furnished the relator and the defendant a record showing such credit.
11. That, because of the law under which automobile registrations expire on December 31, of each year, it is necessary to administer the affairs of, and make plans for, the automobile department on the basis of the calendar year rather than the fiscal year; that any law enforcement program covering the automobile running season in Vermont overlaps the beginning of each fiscal year, and the expenses covering any one automobile running season, must, of necessity be drawn from the appropriations of two fiscal years. That it is necessary to take time and plan far in advance, over at least two fiscal years, in laying out a law enforcement program; that if any law enforcement program is to be put into effect for the year 1924, it must be paid for out of the current fiscal year's appropriation and the appropriation for the fiscal year beginning July 1, 1924.
12. That on the 29th day of January, 1924, the relator was informed by the defendant that he would decline to audit and issue his warrants in payment of bills connected with the automobile department to be paid from said appropriation of $32,000.00 referred to in said resolution of said emergency board, and that he was that day writing a letter to His Excellency, the Governor; and said defendant then and there gave him a copy of said letter to the Governor; that the defendant still persists in his intention to decline to so audit and issue his warrants in payment of such bills.
In the letter to the Governor mentioned, the Auditor stated at length the reasons why he refuses to audit and issue his warrants in payment of bills as above stated.
13. That if the defendant persists in his refusal and the relator delays, until a bill for payment from said appropriation of $32,000.00 is presented and action thereon specifically *Page 445 
declined by the defendant, in seeking relief in this Court, irreparable injury will result, for the reasons aforesaid, wherefore the matters involved in this complaint ought to be settled and determined by this Court prior to the time when said original appropriation is exhausted and prior to the time when the defendant shall actually refuse to issue his warrant in payment of any requisition of your relator for the expenses of said department from said appropriation of the emergency board.
14. That the relator has no other adequate remedy at law or in equity. The prayer of the complaint is that a writ of mandamus may issue from this Court to the Auditor of Accounts, commanding him, after the appropriation of $66,000.00 for automobile registrations for fiscal year ending June 30, 1924, shall have been exhausted, to audit and issue his warrants in payment of all proper bills of the relator as Secretary of State in connection with the automobile department from said $32,000.00 appropriation of the emergency board, and after said appropriation of $68,000.00 for automobile registration for the fiscal year ending June 30, 1925, shall have been exhausted, to audit and issue his warrants in payment of all proper bills of the relator as Secretary of State in connection with the automobile department from said $42,000.00 appropriation of the emergency board.
The defendant, answering the allegations of the complaint, admits the allegations of paragraphs 4, 5, 6, 7, 8, 10, 11, 12, 13, and 14. Further answering, the defendant says that the allegations of paragraph 9 of the complaint are matters of law; and that by law there are no funds appropriated to the use of said emergency board for either fiscal year of the current biennial period; that the defendant does now decline and will continue to decline to issue his warrants in payment of any requisition of the relator from so-called appropriations of said emergency board unless and until he shall be thereunto commanded by this Court; that the facts alleged in the complaint and admitted by the answer do not amount to an unforeseen emergency within the meaning of section 39 of number 7 of the Acts of 1923, and the withdrawal of money from the treasury under and in pursuance of said resolution of said emergency board is contrary to Section 27, Ch. 2, of the Constitution; that the defendant is without authority to issue warrants for expenditures made by said *Page 446 
emergency board under section 39 of said Acts of 1923, including the expenditures purporting to be authorized by said resolution of that board.